DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/658768, filed on 23 August 2017.

Information Disclosure Statement
Information disclosure statement filed 31 January 2020 has been fully considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Panel Comprising an Inclined Surface.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “wherein the panel has an edge having an inclined shape in which a width is gradually increased.”  It is unclear as to the width of which element is gradually increased; i.e. a width of what?  For the purposes of applying art, the width will be interpreted as applying to the widths of the layers comprising the panel when taken collectively.
Claim 3 recites the limitation, “wherein a width of the panel is gradually increased.”  It is unclear whether the aforementioned width of the panel is the same as, or distinct from, the previously-recited width of, “wherein the panel has an edge [ ] in which a width is gradually increased,” of claim 1 off which the claim depends.  For the purposes of applying art, they will be interpreted as the same width.
Claim 6 recites the limitation, “wherein the polarizing film is directly on the panel.”  As best understood by Examiner, the disclosed polarizing film is coextensive with the polarizing layer (150) ([0062]).  The polarizing layer is part of the claimed panel.  Accordingly, it is unclear how the polarizing film may be directly on the panel when said polarizing film is part of said panel.  For the purposes of applying art, the polarizing film will be interpreted as being directly on the panel layer.
Claim 6 recites the limitation, “the polarizing film.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 5, 7, and 8 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US Patent Application Publication 2016/0147109, hereinafter Yamazaki ‘109).
With respect to claim 1, Yamazaki ‘109 teaches (FIG. 15) a display apparatus substantially as claimed, comprising:
a panel (all elements inclusive between element 103 at the bottom and element 23 at the top) including a panel layer (all elements inclusive between element 374 at the bottom and element 300 at the top) to display an image, a protection film (23) on a first surface (upper surface) of the panel layer, and a polarizing layer (103) on a second surface (lower surface) of the panel layer, the first and second surfaces being opposite ([0129-0130, 0202, 0258]).

However, Yamazaki ‘109 teaches (FIG. 5C) a panel layer (all elements inclusive between element 100 and element 300) having an edge having an inclined shape in which a width is gradually increased from the top (at element 300) to the bottom (at element 100) to form a protection film (23) more evenly ([0148-0149]).  When applied to the display of FIG. 15 of Yamazaki ‘109, the width of the panel (all elements inclusive between element 103 at the bottom and element 23 at the top) would gradually increase from the protection film (23) formed over the panel layer towards the polarizing layer (103) formed under said panel layer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the panel of Yamazaki ‘109 having an edge having an inclined shape in which a width is gradually increased from the protection film toward the polarizing layer as taught by Yamazaki ‘109 to form the protection film more evenly.

With respect to claim 2, Yamazaki ‘109 teaches the device as described in claim 1 above, but the first-cited embodiment of Yamazaki ‘109 does not explicitly teach the additional limitation wherein an edge of the panel layer is inclined at a predetermined angle.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an edge of the panel layer of Yamazaki ‘109 inclined at a predetermined angle as taught by Yamazaki ‘109 to form the protection film more evenly.

With respect to claim 3, Yamazaki ‘109 teaches the device as described in claim 1 above, with the first-cited embodiment of Yamazaki ‘109 teaching the additional limitation the panel layer and the polarizing layer have the same width (element 374 of the panel layer and the polarizing layer 103 have the same width) ([0202]).
Thus, the first-cited embodiment of Yamazaki ‘109 is shown to teach all the features of the claim with the exception of wherein a width of the panel is gradually increased from the protection film to the panel layer.
However, Yamazaki ‘109 teaches (FIG. 5D) a width of a panel (all elements inclusive formed between the top and bottom of the protection film 23) gradually increasing from the protection film (23; which has a comparatively thin width) to the panel layer (all elements inclusive between element 100 and element 300) to form said protection film (23) more evenly ([0148-0149]).


With respect to claim 5, Yamazaki ‘109 teaches wherein the polarizing layer (103) includes a polarizing film (coextensive with the polarizing layer 103) to be attached to the panel layer ([0202]).
With respect to claim 6, Yamazaki ‘109 teaches wherein the polarizing film (coextensive with the polarizing layer 103) is directly on the panel ([0202]).

With respect to claim 7, Yamazaki ‘109 teaches the device as described in claim 1 above, with the first-cited embodiment of Yamazaki ‘109 teaching the additional limitation the polarizing film (coextensive with the polarizing layer 103) has a straight edge perpendicular to the top surface of the panel layer (the side surface of the polarizing film 103 has a side, straight edge that is perpendicular to a surface of element 374 of the panel layer) ([0202]).
Thus, the first-cited embodiment of Yamazaki ‘109 is shown to teach all the features of the claim with the exception of wherein the panel has an inclined edge.
However, Yamazaki ‘109 teaches (FIG. 5C) a panel layer (all elements inclusive between element 100 and element 300) having an inclined edge (elements 100, 131, 181, 370, 330, 18, 300, and 23 are formed having sidewall edges inclined at a same 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the panel of Yamazaki ‘109 having an inclined edge as taught by Yamazaki ‘109 to form the protection film more evenly.

With respect to claim 8, Yamazaki ‘109 teaches wherein the polarizing layer (103) has a width greater than that of the protection film (23) along a direction parallel to a top surface of the panel layer (polarizing layer 103 extends through cross-section D-D’, while protection layer 23 only extends through cross-section C-C’) ([0129, 0202]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘109 as applied to claim 1 above, and further in view of Koo et al. (US Patent Application Publication 2015/0179722, hereinafter Koo ‘722) of record.
With respect to claim 4, Yamazaki ‘109 teaches the device as described in claim 1 above with the exception of the additional limitation wherein an adhesion layer is between the protection film and the panel layer.
However, Koo ‘722 teaches (FIG. 1) an adhesion layer (400) formed between a protection film (500) and a panel layer (110, 115, 150, 300, and 350) to securely affix said protection film to said panel layer ([0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed between the protection film 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893